*853OPINION OF THE COURT
Memorandum.
In the light of the son’s ready admission of his departure from the rules, and for reasons stated in the memorandum at the Appellate Division, the order appealed from should be affirmed.
We add that, -our holding does not turn on whether the action, as it was denominated by the appellant, is one for a declaratory judgment, or whether, as converted by the Appellate Division, it is to be treated as an article 78 proceeding. It is, therefore, not necessary to deal with this procedural aspect of the case.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.